UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6897



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

          versus

CRAIG O. COPLEY,

                                             Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge; Alexander B. Denson, Magistrate Judge. (CA-90-47-HC-BR)


Submitted:   November 15, 1995            Decided:   January 29, 1996


Before HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Craig O. Copley, Appellant Pro Se. Eileen Coffey Moore, Fenita
Talore Morris, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order revoking his

conditional release pursuant to 18 U.S.C.A. § 4246(f) (West 1985).

We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we affirm substantially on the
reasoning of the district court. United States v. Copley, No. CA-
90-47-HC-BR (E.D.N.C. Mar. 7, 1995). Additionally, we find that

Appellant's revocation hearing was not unnecessarily delayed in

violation of § 4246(f). In light of this disposition, we deny
Appellant's Petition to Dismiss Violation of Conditional Release-

Discharge and his Notice of Motion for an Order. In addition,

Appellant's motion for an expedited appeal is moot and is dismissed
for that reason. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2